


Exhibit 10.42

 

FOURTH MODIFICATION TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

This Fourth Modification to Amended and Restated Loan and Security Agreement
(the “Modification”) is entered into as of January 21, 2004 by and between
Broadvision, Inc., a Delaware corporation (“Borrower”), and Silicon Valley Bank,
a California-chartered bank (“Bank”).

 

1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS. 
Among other indebtedness which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to that certain Amended and Restated Loan and Security
Agreement dated as of March 31, 2002, as amended by that certain Modification to
Amended and Restated Loan and Security Agreement dated as of February 28, 2003,
that certain Second Modification to Amended and Restated Loan and Security
Agreement dated as of June 30, 2003, and that certain Third Modification to
Amended and Restated Loan and Security Agreement dated as of June 30, 2003 (as
may be further amended from time to time, the “Loan Agreement”).  The Loan
Agreement provides for, among other things, a Committed Revolving Line in the
principal amount of Twenty-Seven Million Two Hundred Fifty Thousand Dollars
($27,250,000). Capitalized terms used but not otherwise defined herein shall
have the respective meanings accorded to them in the Loan Agreement; provided
that hereinafter all indebtedness owing by Borrower to Bank under the Loan
Agreement shall be referred to as the “Indebtedness.”

 

2.                                       DESCRIPTION OF COLLATERAL.  Repayment
of the Indebtedness is secured by the Collateral as described in the Loan
Agreement and herein.  Hereinafter, all documents securing repayment of the
Indebtedness, together with all other documents evidencing or securing the
Indebtedness, shall be referred to as the “Existing Loan Documents.”

 

3.                                       DESCRIPTION OF CHANGES TO TERMS OF
EXISTING LOAN DOCUMENTS.

 

3.1                                 Deposits.

 

(a)  Bank hereby waives Borrower’s failure to comply with the deposit
requirement set forth in Section 6.6 of the Loan Agreement for the quarter ended
December 31, 2003.  The foregoing waiver is effective solely as to this covenant
for the quarter ended December 31, 2003 and shall not constitute a continuing
waiver by Bank of its rights under Section 6.6 of the Loan Agreement or
elsewhere in the Existing Loan Documents.  Without limiting the foregoing,
Bank’s waiver in this Section 3.1 shall not serve as a waiver of Borrower’s
failure to comply with the provisions of said Section 6.6 as of any subsequent
date.

 

(b).  Effective as of January 1, 2004, Section 6.6 of the Loan Agreement is
hereby amended to read in full as follows:

 

6.6                                 Deposits.

 

Borrower will at all times, until all Obligations are paid in full, maintain in
accounts with Bank and its Affiliates an amount equal to at least $30,000,000 of
Borrower’s Unrestricted Cash, net of all borrowings under this Agreement.  In
addition, Borrower will at all times maintain an operating account with Bank.

 

3.2                                 Financial Covenants.  Bank hereby waives
Borrower’s failure to comply with the financial covenant set forth in Section
6.7(a)(ii) of the Loan Agreement for the quarter ended December 31, 2003.  The
foregoing waiver is effective solely as to this covenant for the quarter ended
December 31, 2003 and shall not constitute a continuing waiver by Bank of its
rights under Section 6.7(a)(ii) of the Loan Agreement or elsewhere in the
Existing Loan Documents.  Without limiting the foregoing, Bank’s waiver in this
Section 3.2 shall not serve as a waiver of Borrower’s failure to comply with the
provisions of said Section 6.7(a)(ii) as of the end of any future quarter.

 

3.3                                 Amended Exhibit C.  Exhibit C of the Loan
Agreement is hereby amended to read in full as attached hereto as Attachment
No. 1.

 

--------------------------------------------------------------------------------


 

4.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
in Section 3 hereof.

 

5.                                       NO DEFENSES OF BORROWER.  Borrower
agrees that, as of the date hereof, it has no defenses against the obligations
to pay any amounts of the Indebtedness.

 

6.                                       CONTINUING VALIDITY.  Borrower
understands and agrees that in modifying the Existing Loan Documents, Bank is
relying upon Borrower’s representations, warranties and agreements, all as set
forth in the Existing Loan Documents.  Except as expressly modified pursuant to
this Fourth Modification, the terms of the Existing Loan Documents remain
unchanged and in full force and effect, and hereafter the Existing Loan
Documents shall include the terms of this Fourth Modification as if set forth
therein in full.  Bank’s agreement to modifications to the Existing Loan
Documents pursuant to this Fourth Modification shall in no way obligate Bank to
make any future modifications to the Existing Loan Documents.  Nothing in this
Fourth Modification shall constitute a satisfaction of the Indebtedness or any
portion thereof.  It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing, and no maker, endorser or guarantor will
be released by virtue of this Fourth Modification.  The terms of this paragraph
apply not only to this Fourth Modification, but also to all subsequent loan
modification agreements.

 

7.                                       CONDITION PRECEDENT TO EFFECTIVENESS. 
Before this Fourth Modification, and Bank’s and Borrower’s respective rights and
obligations hereunder, shall be effective Borrower shall have paid to Bank all
Bank Expenses incurred by Bank in connection with its entering into this Fourth
Modification.

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused its duly authorized
representative to execute and deliver this Fourth Modification as of the date
first set forth above.

 

BORROWER:

BANK:

 

 

BROADVISION, INC.,

SILICON VALLEY BANK,

a Delaware corporation

a California-chartered bank

 

By:

/s/ William E. Meyer

 

By:

/s/ Armand Zand

 

 

Name:William E. Meyer

 

Name:

Armand Zand

 

Title:  Chief Financial Officer

 

Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT NO. 1

 

REVISED FORM OF

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

FROM:

BROADVISION, INC.

DATED:

 

 

 

The undersigned authorized officer (the “Officer”) of Broadvision, Inc.
(“Borrower”) certifies that, under the terms and conditions of the Amended and
Restated Loan and Security Agreement dated as of March 31, 2002 between Borrower
and Bank (as amended from time to time, the “Agreement”): (i) Borrower is in
complete compliance for the period ending on the date first set forth above with
all required covenants except as noted below and (ii) all representations and
warranties in the Agreement are true and correct in all material respects on
this date.  In addition, the Officer certifies that Borrower and each Subsidiary
(a) has timely filed all required tax returns and paid, or made adequate
provision to pay, all material taxes, except those being contested in good faith
with adequate reserves under Generally Accepted Accounting Principles (GAAP) and
(b) does not have any legal actions pending or threatened against Borrower or
any Subsidiary which Borrower has not previously notified in writing to Bank. 
Attached are the required documents supporting the certification.  The Officer
certifies that these are prepared in accordance with GAAP consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.  The Officer acknowledges that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

 

Required

 

Complies

 

 

 

 

 

 

 

1.  Interim financial statements + CC

 

Quarterly within 45 days

 

Yes

 

No

2.  Annual audited financial statements + CC

 

Within 120 days of FYE

 

Yes

 

No

3.  Schedule of A/R + A/P Agings

 

Quarterly within 45 days

 

Yes

 

No

4.  Deferred Revenue Schedule

 

Quarterly within 45 days

 

Yes

 

No

 

Financial Covenants

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

1.  Minimum unrestricted balance sheet cash

 

(i)

$55,000,000 through 9/30/03

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

$50,000.00 through 12/31/03

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

$45,000,000 thereafter

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

2.  Minimum Net Income

 

(i)

<$500,000> for quarter ending 6/30/03

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

$1.00 for each quarter thereafter

 

 

 

Yes

 

No

 

Deposit Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Deposits with Bank and its Affiliates

 

An amount equal to at least $30,000,000 of Borrower’s Unrestricted Cash, net of
all borrowings under the Agreement

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

Have there been updates to Borrower’s intellectual property?

 

 

 

 

 

Yes

 

No

 

--------------------------------------------------------------------------------


 

 

 

Comments Regarding Exceptions:  See Attached.

 

 

 

BANK USE ONLY

 

 

Received by:

 

 

 

authorized signer

Sincerely,

 

Date:

 

 

 

 

Broadvision, Inc.,

 

Verified:

 

a Delaware corporation

 

authorized signer

 

 

 

 

 

 

Signature

 

Date:

 

 

 

 

Title

 

Compliance Status:

Yes

No

 

 

 

 

 

Date

 

 

 

--------------------------------------------------------------------------------
